Title: To George Washington from John Churchman, 14 July 1792
From: Churchman, John
To: Washington, George



Bank Street Baltimore July 14th 1792.

J. Churchman presents his compliments to the President of the united States, having lately received several Letters from Baron Vall-Travers, in which one is mentioned to be sent by Captain Folgier, which has not come to hand, Understanding that Captain Folgier delivered some Letters last Spring to the President from the Baron, J.C. would be very glad to know, in anyway the least troublesome, whether any one came for him at that time, he could never think of troubling the President on this occasi⟨on⟩ if the Baron had not heretofore written to him under cover directed to the Presiden⟨t⟩ he begs leave to add that he informed Vall-Travers what he had in charge.
